Lumpkin, J.
1. Under the pleadings and evidence, there was no abuse of discretion in granting an interlocutory injunction in this case.
2. There were several contested issues of law and fact. The presiding judge granted the injunction generally, without basing it on any specific ground; nor can it be determined from the record and bill of exceptions that the ruling was controlled by a particular proposition of law. Under the facts as they appear, it is deemed best to affirm the grant of the injunction as a legitimate exercise of discretion, leaving special contentions as to propositions of law or issues of fact to be determined as they may hereafter distinctly present themselves for decision.

Judgment affirmed.


All the Justices concur.